Citation Nr: 0800920	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  02-11 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability. 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to August 
1981.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 decision by the RO in Montgomery, 
Alabama, which denied entitlement to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).

In January 2004 and July 2005, the Board remanded the case 
for further development.  The case was subsequently returned 
to the Board. 

In March 2006, the Board issued a decision that denied 
entitlement to TDIU.  The veteran appealed this denial to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court issued an order granting a request for a joint 
motion to remand the appeal to the Board in August 2007.  The 
appeal has now been returned to the Board for action 
consistent with the July 2007 joint motion and the August 
2007 Court order. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board's July 2005 remand requested that a medical opinion 
be obtained as to whether it is at least as likely as not 
that all service connected disabilities prevent the veteran 
from securing or following a substantially gainful 
occupation.  Thereafter, the veteran was afforded VA 
examinations for each of his service connected disabilities, 
and opinions were obtained as to whether each of these 
disabilities individually rendered the veteran unemployable.  
However, an opinion as to whether or not these disabilities 
combine to render the veteran unemployable was not obtained.  
The July 2007 joint motion was predicated on the failure to 
obtain such an opinion.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, in 
accordance with the holding in Stegall and the July 2007 
joint motion, the Board finds that this appeal must be 
remanded again in order to obtain the opinion requested in 
July 2005.  

The veteran's combined service connected evaluation is 50 
percent.  A total rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. Part 3, 
§§ 3.340, 4.16(a).  

However, a total rating based on individual unemployability 
may still be assigned to a veteran who fails to meet these 
percentage standards if he or she is unemployable by reason 
of his or her service-connected disability(ies).  Rating 
boards should submit to the Director, Compensation and 
Pension Service, for extraschedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities, but who fail to meet the percentage 
requirements.  38 C.F.R. § 4.16(b).

The veteran submitted a December 2007 opinion from a private 
physician in family practice stating that the combination of 
the veteran's service connected disabilities rendered him 
unemployable.  The opinion did not contain much explanation 
as to the reasons for this opinion.  

The Board is precluded for granting a total rating under 
38 C.F.R. § 4.16(b) in the first instance.  Instead the Board 
must ensure that the claim is initially considered by the 
Director of Compensation and Pension.  Bowling v. Principi, 
15 Vet. App. 1, 10 (2001).  Therefore, the December 2007 
opinion must be addressed on remand.


Accordingly, the case is REMANDED for the following action:


1.  Arrange for a physician to offer a 
medical opinion. The physician is asked 
to do the following:

I. Note a review of the claims file.  
As of this writing, service connection 
is in effect for left shoulder 
bursitis, cervical spine degenerative 
arthritis, PTSD, tinnitus, and for 
bilateral high frequency sensorineural 
hearing loss.

II. Offer an opinion addressing whether 
it is at least as likely as not (50 
percent or greater probability) that 
all service- connected disabilities 
would combine to prevent the veteran 
from securing and following a 
substantially gainful occupation.

The physician should offer a complete 
rationale for any conclusion in a 
legible report.  If any question cannot 
be answered, the physician should state 
the reason.  The veteran should be 
reexamined if necessary.

2.  Following the above, the AMC or RO 
should review all relevant evidence.  
If the percentage standards for TDIU 
set forth at 38 C.F.R. § 4.16(a) are 
not met, and regardless of whether or 
not the medical opinion obtained 
indicates that the veteran is 
unemployable by reason of service- 
connected disabilities, the rating 
board should submit the claim to the 
Director, Compensation and Pension 
service, for extraschedular 
consideration on the basis of the 
December 2007 private medical opinion, 
in accordance with 38 C.F.R. § 4.16(b).  

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

